OR\G\NAl                                                     FILED
                3Jn tbe Wniteb ~tates (!Court of jfeberal (!Claims
                                           No. 15-806C
                                                                                                AUG 1 2 2015
                                     (Filed: August 12, 2015)                                U.S. COURT OF
                                                                                            FEDERAL CLAIMS
 **********************************
                                               )    Claim by prisoner of improper federal
 GARRETT LEE JONES,                            )    contract funding of criminal enforcement on
                                               )    a tribal reservation; frivolous allegations;
                        Plaintiff,             )    application of28 U.S.C. § 1915A
                                               )
           v.                                  )
                                               )
 UNITED STATES,                                )
                                               )
                        Defendant.             )
                                               )
 **********************************

       Garrett Lee Jones, pro se, Marianna, Florida.

        Melissa Baker, Trial Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, Washington, D.C., for defendant.

                                     OPINION AND ORDER

LETTOW, Judge.

        Plaintiff, Garrett Lee Jones, is "an enrolled Indian of the Red Lake Indian Reservation,"
Comp!. at 1, who is currently serving a 30-year sentence in federal prison for crimes he
committed on the Indian reservation, see Judgment in a Criminal Case ("Judgment") at 2, United
States v. Garrett Lee Jones, Case No. 03-442 (D. Minn. June 14, 2005). Mr. Jones alleges
numerous constitutional and statutory violations attendant to his indictment and subsequent
conviction. See Comp!. at 1-2. Among other things, he avers that the United States ("the
government") "us[ ed] federal contract funding ... to illegally and prejudicially mandate the Red
Lake Tribal Law & Justice Department to charge and indict [him] for [an] alleged violation of 18
U.S.C. § 224l(a)." Comp!. at 1. He has filed a motion for a preliminary injunction and
restraining order to bar the United States from its allegedly illegal actions in providing funding to
the Red Lake Tribe. See Pl.'s Mot. for a Prelim. Inj. & Restraining Order ("Pl.'s Mot. for
Prelim. lnj.") at 2-3, ECF No. 2. 1


       1
          Also pending before the court is Mr. Jones' application to proceed in for ma pauperis.
See Pl. 's Application to Proceed Jn Forma Pauperis, ECF No. 3, and a Notice of Directly
Related Cases Pursuant to Rule 40.2 of the Rules of the Court of Federal Claims ("RCFC"), ECF
No. 4. In the Notice, Mr. Jones identifies three other cases as directly related, namely Fourstar
                                       BACKGROUND 2

        In June 2005, Mr. Jones was convicted in the United States District Court for the District
of Minnesota on four counts of aggravated sexual abuse. See Judgment at 1. Those offenses
were committed on the Red Lake Indian Reservation in December 2001 and June 2002. See id.;
see also United States v. Jones, 440 F.3d 927, 928-29 (8th Cir. 2006). After Mr. Jones was
adjudicated guilty, the district court calculated the Sentencing Guidelines range and sentenced
Mr. Jones to the Guidelines' minimum of 360 months in prison. Judgment at 2. 3 Mr. Jones'
conviction and sentence were affirmed by the Eighth Circuit in 2006. See Jones, 440 F.3d 927
(holding that there was sufficient evidence to convict Mr. Jones for aggravated sexual abuse and
that the trial court's application of the Sentencing Guidelines was permissible).

        On July 20, 2015, Mr. Jones filed a handwritten complaint in this court alleging that the
United States violated his rights under the United States Constitution and the Administrative
Procedure Act by using "federal contract funding" to illegally support the charges against him of
aggravated sexual abuse pursuant to 18 U.S.C. § 224l(a), a statute that Mr. Jones believes "has
never been codified as a felony." Campi. at 1-2. Mr. Jones states that contract funding for the
Red Lake Indian Reservation is derived from various federal statutes, including the Indian Self-
Determination and Education Assistance Act, Public Law No. 93-638, 88 Stat. 2203 (codified, as
amended, in scattered sections of titles 5, 25, 42, and 50 App. of the United States Code,
including 25 U.S.C. §§ 450 through 458ddd-2). Campi. at 1. In Mr. Jones' view, the United
States threatened to withhold funding from the Indian tribe if more "Indian cases per month
(including [his] case) were not submitted for federal indictments [and] prosecutions." Campi. at
2. To meet those alleged requirements, Mr. Jones avers that the United States impermissibly
"lower[ ed] the evidentiary threshold for federal indictment and conviction from plausible to
viable." Campi. at 2.

         In terms of relief, Mr. Jones asks this court to issue a preliminary injunction and
restraining order to prohibit the United States from threatening to withhold funding for Red Lake
Tribal Programs, including, inter a/ia, "education, health care, housing, law enforcement, [and]
advocacy." Pl.'s Mot. for Prelim. Inj. at 3; see also Compl. at 3. Mr. Jones also demands a jury
trial, equitable tolling, the appointment of counsel, and "other relief appropriate under law."
Campi. at 2.




v. United States, No. 15-14C, Peters v. United States, No. 15-528C, and Little Coyote v. United
States, No. 15-723L.
       2
       For the limited purpose of screening under 28 U.S.C. § 1915A, the facts alleged in
Mr. Jones' complaint are deemed to be true and correct.
       3
         Mr. Jones received sentencing enhancements based on the age of the victims and for
being a repeat-sex-offender. Jones, 440 F.3d at 929 (citing Federal Sentencing Guidelines
Manual,§§ 2A3.l(b)(2)(B) & 481.5(b)(l)).
                                                 2
'   --

                                          STANDARDS FOR DECISION

                 Title 28 of the United States Code Section l 915A provides that the court is obliged to
         "review ... as soon as practicable after docketing, a complaint in a civil action in which a
         prisoner seeks redress from a governmental entity or officer or employee of a governmental
         entity." 28 U.S.C. § 1915A(a) (emphasis added). When carrying out this function, the court
         may dismiss the complaint if it is "frivolous, malicious, or fails to state a claim upon which relief
         may be granted." 28 U.S.C. § 1915A(b)(l); see also Miller v. United States, No. 15-646C, 2015
         WL 4710354, at *2 (Fed. Cl. Aug. 7, 2015); Matthews v. United States, 72 Fed. Cl. 274, 279
         (2006). "Dismissals [under 28 U.S.C. § l 915A] are often made sua sponte prior to the issuance
         of process, so as to spare prospective defendants the inconvenience and expense of answering
         such complaints." Neitzke v. Williams, 490 U.S. 319, 324 (1989).

                  Frivolous claims are those that "describ[e] fantastic or delusional scenarios."
         McCullough v. United States, 76 Fed. Cl. 1, 3 (2006) (citation and quotation omitted); see also
         Neitzke, 490 U.S. at 325 ("[The] term 'frivolous,' when applied to a complaint, embraces not
         only the inarguable legal conclusion, but also the fanciful factual allegation."). The court may
         find a claim to be factually frivolous when "the facts alleged rise to the level of the irrational or
         the wholly incredible, whether or not there are judicially noticeable facts available to contradict
         them." Denton v. Hernandez, 504 U.S. 25, 33 (1992). The court may not, however, dismiss a
         complaint merely because the allegations are found to be "improbable" or "unlikely." Id.; see
         also Neal v. United States, No. 13-31C, 2013 WL 1801673, at *3 (Fed. CL Apr. 29, 2013)
         ("[T]he court must exercise caution, and cannot dismiss an informa pauperis complaint 'simply
         because the court finds the plaintiffs allegations unlikely."') (quoting McCullough, 76 Fed. Cl.
         at 3 (in turn quoting Denton, 504 U.S. at 33)).

                  When screening a complaint for failure to state a claim under Section 1915A, the court
         applies the same legal standard as it does when ruling on a Rule 12(b)( 6) motion. See Thorpe v.
         Little, 804 F. Supp. 2d 174, 180 (D. Del. 2011) ("The legal standard for dismissing a complaint
         for failure to state a claim pursuant to ... § 1915A(b)(l) is identical to the legal standard used
         when ruling on Rule 12(b)(6) motions."); see also RCFC 12(b)(6). Thus, when considering
         whether a complaint states a claim for which relief may be granted, the court must "draw on its
         judicial experience and common sense," Ashcroft v. Iqbal, 556 U.S. 662, 664 (2009), and "must
         accept as true the complaint's undisputed factual allegations," Cambridge v. United States, 558
         F.3d 1331, 1335 (Fed. Cir. 2009) (citing Papasan v. Allain, 478 U.S. 265, 283 (1986); Gould,
         Inc. v. United States, 935 F.2d 1271, 1274 (Fed. Cir. 1991)). Accepted as true, the plaintiffs
         complaint must "contain sufficient factual matter ... to 'state a claim to relief that is plausible on
         its face."' Iqbal, 556 U.S. at 663 (quoting Bell At!. Corp. v. Twombly, 550 U.S. 544, 570
         (2007)). A claim is facially plausible "when the plaintiff pleads factual content that allows the
         court to draw the reasonable inference that the defendant is liable for the misconduct alleged."
         Id. (citing Twombly, 550 U.S. at 556). Moreover, the facts alleged must "'plausibly suggest[]
         (not merely [be] consistent with)' a showing of entitlement to relief." Cary v. United States, 552
         F.3d 1373, 1376 (Fed. Cir. 2009) (quoting Twombly, 550 U.S. at 557). Although the complaint
         "does not need detailed factual allegations," Twombly, 550 U.S. at 555, it must put forward more
         than "naked assertion[s] devoid of 'further factual enhancement,"' Iqbal, 556 U.S. at 678 (citing
         Twombly, 550 U.S. at 557) (alteration in original), or "the-defendant-unlawfully-harmed-me-
         accusation[s]," id. (citing Twombly, 550 U.S. at 555).

                                                           3
                                           ANALYSIS

         Upon screening Mr. Jones' complaint under 28 U.S.C. § 1915A, the court finds that
it is riddled with allegations that are frivolous. Mr. Jones' alleged statutory and constitutional
violations are wholly irrational in law and fact. See Comp!. at 1-2. And, even liberally
construed, Mr. Jones' complaint fails to make a facially plausible showing of wrongdoing by the
United States or a federal agency. See Iqbal, 556 U.S. at 678. Rather, the complaint is
conclusory; it contains vague assertions against the government that are devoid of any factual
support. See id For example, Mr. Jones avers that the United States "illegally ... use[d] federal
contract funding" to force Indian tribes to submit more "Indian cases per month ... for federal
indictments and prosecutions," Comp!. at 2, but he does not offer a single piece of evidence to
show such illegal practice or policy by anyone in the government. Additionally, he provides no
support for his contention that the United States "lower[ ed] the evidentiary threshold for federal
indictment [in Indian cases]." Comp!. at 2. Ostensibly, Mr. Jones' allegations amount to a
collateral attack of his 2005 conviction and incarceration.

         In sum, Mr. Jones' complaint fails to state even one cognizable or non-frivolous claim
against the United States, and therefore will be dismissed pursuant to 28 U.S.C. § l 915A. See
Miller, 2015 WL 4710354, at *3 (dismissing complaint that was "rife with frivolous allegations"
and contained "conclusory allegations"). 4

                                           COMPLAINT

       For the reasons stated, Mr. Jones' complaint is dismissed pursuant to 28 U.S.C. § 1915A.
Mr. Jones' motion for a preliminary injunction and temporary restraining order is also DENIED.
The clerk shall enter judgment in accord with this disposition.

       Mr. Jones' application for leave to proceed informa pauperis is GRANTED, subject to
his payment of the fees prescribed by 28 U.S.C. § 1915.

       No costs.




       4
          Mr. Jones is cautioned that under 28 U.S.C. § 1915(g), unless he is in imminent danger
of serious physical injury, he will be prevented from filing any further actions in this court
during his incarceration without the prepayment of fees, if "he accumulates three or more
'strikes,' i.e., if he files more than three actions or appeals in federal court that are dismissed as
frivolous, malicious, or failing to state a claim." Gravatt v. United States, 100 Fed. Cl. 279, 288-
89 (2011); see also Four star v. United States,_ Fed. Cl._, 2015 WL 4710353, at *4 (Fed. Cl.
Aug. 6, 2015) (prohibiting an incarcerated plaintiff from filing further claims in the Court of
Federal Claims under Section 1915 when he had filed "at least four other lawsuits that were
dismissed as frivolous").
                                                  4
                    ~
It is so ORDERED.


                    Charles F. Lettow
                    Judge




                    5